DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 12/22/2020.
Claims 1, 3, 5-20, and 22-23 are pending. Claims 1, 13, and 17 are independent.
The previous rejection of claims 1, 3-20 and 22-23 under 35 USC § 103 have been withdrawn in view of the amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redenshek et al. (US 2015/0040008) in view of Fuckner et al. (Using a Personal Assistant for Exploiting Service Interfaces) and Esterly (US 10,402,470) and Sirpal et al. (US2016/0381287) (2015/0281626).

In regards to claim 1, Redenshek et al. substantially discloses a non-transitory computer storage medium storing computer-useable instructions that, when used by at least one computing device, cause the at least one computing device to perform operations to optimize display engagement in action automation, comprising: 
Redenshek et al. para[0023], generates overlay with element relevant to received command); and 
providing for display the generated overlay interface to mask at least a portion of visual output data generated for display (Redenshek et al. para[0024], hides portion of display based on action).  
Redenshek et al. does not explicitly disclose obtaining a library that includes a plurality of commands, each command in the plurality of commands being associated with one of a stored plurality of action datasets, each action dataset in the stored plurality of datasets defining a corresponding set of automated operations to perform utilizing a corresponding application.
However Fuckner et al. substantially discloses obtaining a library that includes a plurality of commands, each command in the plurality of commands being associated with one of a stored plurality of action datasets, each action dataset in the stored plurality of datasets defining a corresponding set of automated operations to perform utilizing a corresponding application (Fuckner et al. pg90 section III.A.3);
via the first application as the defined first set of automated operations is being performed as a response to the received command (Fuckner et al. pg92 Section III.C para 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the overlay of Redenshek et al. with the Service interface of Fuckner et al. in order to execute independent services (Fuckner et al. pg89 section I para 4).
Redenshek et al. does not explicitly disclose selecting a first action dataset of the stored plurality of action dataset based at least in part on a received command determined to correspond to a first command, of the plurality of commands, and associated with the first action dataset, wherein the selected first action dataset defines a first set of automated operations for a first application.
Easterly col15 ln30-43).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the overlay of Redenshek et al. with the multistep operations of Esterly in order to allow a user to perform multiple operations without selecting each step (Esterly col1 ln42-61).
Redenshek et al. does not explicitly disclose the received command being determined to correspond to the first command and associated with the first action data set;
via the first application for at least a latency period that includes a duration associated with the first application being initiated and the defined first set of automated operations is being performed as a response to the received command.
However Sirpal et al. substantially discloses the received command being determined to correspond to the first command and associated with the first action data set (Sirpal et al. fig. 4 para[0039], [0062], determines received command is associated with selected first functions (action data set));
via the first application for at least a latency period that includes a duration associated with first application being initiated and the defined first set of automated operations is being performed as a response to the received command (Sirpal et al. [0041], [0064], displays overlay for a predetermined period of time during and in response to command at least as long as loading application and performing received command).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the overlay of Redenshek et al. with the control system of Sirpal et al. in order to increase accessibility of applications (Sirpal et al. para[0004]).

In regards to claim 3, Redenshek et al. as modified by Fuckner et al., Esterly and Sirpal et al.  substantially discloses the non-transitory computer storage medium of claim 1, the operation further comprising:
terminating the performing of the defined first set of automated operations based on an input received during the latency period via at least a portion of the displayed overlay interface (Redenshek et al. para[0018]).

In regards to claim 5, Redenshek et al. as modified by Fuckner et al., Esterly and Sirpal et al. substantially discloses the non-transitory computer storage medium of claim 1, wherein the content of the first user interface element is determined relevant to at least the first portion of the received command based on a determined contextual relationship there between (Redenshek et al. para[0025]).
  
In regards to claim 6, Redenshek et al. as modified by Fuckner et al., Esterly and Sirpal et al. substantially discloses the non-transitory computer storage medium of claim 5, wherein the content of the first user interface element includes at least one of a command suggestion and a piece of third-party content (Redenshek et al. para[0024-25]).  

In regards to claim 7, Redenshek et al. as modified by Fuckner et al., Esterly and Sirpal et al. substantially discloses the non-transitory computer storage medium of claim 6, wherein the received command is a first voice command, and the command suggestion is a text representation of a second voice command (Redenshek et al. para[0040-41]).   


a second action dataset, of the stored plurality of action datasets, determined to define one of a second set of automated operations for the first application (Esterly col13 ln13-32), or
A third action dataset, of the stored plurality of action datasets, associated with a second command in the plurality of commands, and determined to correspond to at least one of the first portion of the received command or obtained contextual data (Redenshek et al. para[0023-25]).
    PNG
    media_image1.png
    16
    41
    media_image1.png
    Greyscale
 
 
In regards to claim 9, Redenshek et al. as modified by Fuckner et al., Esterly and Sirpal et al. substantially discloses the non-transitory computer storage medium of claim 8, wherein the obtained contextual data includes at least one of the first portion of the received command, a portion of the received command, location data determined by the at least one computing device, a profile associated with the at least one computing device, and historical data associated with the profile (Redenshek et al. para[0030]).  

In regards to claim 10, Redenshek et al. as modified by Fuckner et al., Esterly and Sirpal et al. substantially discloses the non-transitory computer storage medium of claim 1, further comprising: 
Removing, after the latency period the displayed overlay interface to reveal a resulting user interface of the first application, wherein the resulting user interface is generated based on a completed execution of the defined first set of automated operations (Redenshek et al. para[0023-25]).  

Redenshek et al.  para[0023-25]).  

In regards to claim 12, Redenshek et al. as modified by Fuckner et al., Esterly and Sirpal et al. substantially discloses the non-transitory computer storage medium of claim 11, further comprising:
receiving an interaction via the displayed second user interface element, wherein the displayed second user interface corresponds to one of a second action dataset of the stored plurality of datasets, an embedded hyperlink, and an embedded deep link (Redenshek et al. para[0023-25]); and
accessing a second set of automated operations for a second application defined in the second action dataset, the embedded hyperlink, or the embedded deep link, in response to the received interaction (Esterly col14 ln13-32).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the overlay of Redenshek et al. with the multistep operations of Esterly in order to allow a user to perform multiple operations without selecting each step (Esterly col1 ln42-61).

Claim 13 recites substantially similar limitations to claim 1. Thus claims 13 is rejected along the same rationale as claim 1.

Redenshek et al. para[0040]).
  
In regards to claim 15, Redenshek et al. as modified by Fuckner et al., Esterly and Sirpal et al. substantially discloses the computer-implemented method of claim 14, wherein the at least one parameter and the input data is determined based on contextual data obtained by the computing device (Redenshek et al. para[0018]). 

In regards to claim 16, Redenshek et al. as modified by Fuckner et al., Esterly and Sirpal et al. substantially discloses the computer-implemented method of claim 15, wherein the obtained contextual data includes at least one of the first portion of the received command, a second portion of the received command, location data determined by the computing device, a profile associated with the computing device, or historical data associated with the profile (Redenshek et al. para[0030]).  

Claim 17 recites substantially similar limitations to claim 1. Thus claim 17 is rejected along the same rationale as claim 1.

In regards to claim 18, Redenshek et al. as modified by Fuckner et al., Esterly and Sirpal et al. substantially discloses the computerized system of claim 17, wherein the instructions further cause the at least one processor to: 
Remove, after the latency period the displayed overlay interface to reveal resulting visual output data generated for display via the first application based on a completed performance of (Redenshek et al. para[0024]) the defined first set of automated operations.  

In regards to claim 19, Redenshek et al. as modified by Fuckner et al., Esterly and Sirpal et al. substantially discloses the computerized system of claim 17, wherein a set of automated operations includes at least one of an emulated touch event, an invocation of a deep link, an automated inclusion of at least one parameter, or an automated entry of input data (Redenshek et al. para[0040]).

In regards to claim 20, Redenshek et al. as modified by Fuckner et al., Esterly and Sirpal et al. substantially discloses the computerized system of claim 17, wherein the command is received based on generated speech-to-text data (Redenshek et al. para[0040]).

In regards to claim 22, Redenshek et al. as modified by Fuckner et al., Esterly and Sirpal et al. substantially discloses the non-transitory computer storage medium of claim 1, wherein the received command is received from a digital assistant apart from the first application (Sirpal et al. para[0060]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the overlay of Redenshek et al. with the control system of Sirpal et al. in order to increase accessibility of applications (Sirpal et al. para[0004]).

In regards to claim 23, Redenshek et al. as modified by Fuckner et al., Esterly and Sirpal et al. substantially discloses the non-transitory computer storage medium of claim 1, wherein generating the overlay interface is based on selecting the first action dataset (Easterly col13 ln52-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the overlay of Redenshek et al. with the multistep operations of Esterly in Esterly col1 ln42-61).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-20, 22-23 have been considered but are moot because the arguments do not apply the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178